      Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 1 of 9                    FILED
                                                                                   2021 Sep-21 PM 02:44
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           JASPER DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            )      6:19-cr-0433-LSC-SGC
                                               )
                                               )
CHARIS MAPSON,                                 )
                                               )
       Defendant/Movant.                       )

            MEMORANDUM OF OPINION AND ORDER
       DENYING MOTION NOTWITHSTANDING THE VERDICT
            OR IN THE ALTERNATIVE FOR NEW TRIAL

I.    Introduction

      The indictment in this case charged co-defendants and sisters Tierzah, Elisa,

and Charis Mapson with conspiracy and five substantive offenses, as follows: Count

1) conspiracy to commit interstate domestic violence, interstate stalking, and

discharge of a firearm in furtherance of a violent crime, that is, interstate domestic

violence and stalking, in violation of 18 U.S.C. § 371; Count 2) traveling in interstate

commerce with the intent to kill, injure, harass, or intimidate a spouse or intimate

partner or dating partner and, in the course or as a result of such travel, commit a

crime of violence against such person, in violation of 18 U.S.C. § 2261(a)(1); Count

3) causing a spouse, intimate partner or dating partner to travel in interstate

                                           1
     Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 2 of 9




commerce by force, coercion, duress, or fraud and, in the course or as a result of such

travel, commit a crime of violence against such person, in violation of 18 U.S.C. §

2261(a)(2); Count 4) traveling in interstate commerce with the intent to stalk

another person, in violation of 18 U.S.C. § 2261A(1); Count 5) using the mail, any

interactive computer service, or any other facility of interstate commerce, with the

intent to stalk another person, in violation of 18 U.S.C. § 2261A(2); and Count 6)

possessing a firearm in furtherance of a violent crime in violation of 18 U.S.C. §

924(c)(1)(A).

      After a trial, on July 23, 2021, a jury convicted Tierzah Mapson on Counts 1,

2, 3, 4, and 5; Elisa Mapson on Counts 1, 4, and 5; and Charis Mapson on Counts 1,

4, and 5.

      Presently before the Court is Defendant Charis Mapson’s motion for

judgment notwithstanding the verdict or in the alternative for a new trial. (Doc. 155.)

Charis Mapson lists four reasons why the motion should be granted:

      1.     Evidence presented by the United States did not support the
             charges as contained in the Indictment . . . beyond a reasonable
             doubt;

      2.     The jury findings were inconsistent with the evidence, as Count
             6 was not guilty yet no weapon was produced or proven yet they
             assigned a dangerous intent to the Defendant in Count 4E.

      3.     There was no evidence of the Defendant, Charis Mapson [sic]
             presence at the scene of the shooting;

                                           2
      Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 3 of 9




       4.    The closing argument by Defendant Tierzah Mapson attorney’s,
             Court [sic] Murtha in opening statements and Robbie [sic]
             Robinson in closing inferred guilt on the other two defendants
             which supported a severance of the trials.

(Doc. 155 at 1.) The Government has responded in opposition to the motion. (Doc.

161.) For the following reasons, the motion is due to be denied.

II.    Standards

       To rule on a request for judgment of acquittal, a court, viewing the evidence

in a light most favorable to the Government and resolving all reasonable inferences

and credibility determinations in the Government’s favor, must determine if the

evidence is sufficient to prove the elements of the counts of conviction beyond a

reasonable doubt. United States. v. Capers, 708 F.3d 1286, 1296-97 (11th Cir. 2013).

       “On a motion for a new trial based on the weight of the evidence, the court

need not view the evidence in the light most favorable to the verdict. It may weigh

the evidence and consider the credibility of the witnesses.” United States v. Martinez,

763 F.2d 1297, 1312 (11th Cir. 1985). “If the court concludes that, despite the abstract

sufficiency of the evidence to sustain the verdict, the evidence preponderates

sufficiently heavily against the verdict that a serious miscarriage of justice may have

occurred, it may set aside the verdict, grant a new trial, and submit the issues for




                                           3
       Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 4 of 9




determination by another jury.” Id. (internal quotations and citation omitted).

III.    Discussion

        1.    Charis Mapson’s claim that the evidence did not support the charges in
              the Indictment

        Charis Mapson argues that the evidence did not support the charges in the

Indictment. She is incorrect. The physical and digital evidence at trial consisted of,

among other things, a bullet, bullet fragments, cell phone call logs, cell phone

extractions, Google account documents, photographs, interstate traffic camera

photographs, scene security video, and a recording of a statement from Charis

Mapson. The Court received testimony from both victims, one victim’s mother, a

scene witness, multiple FBI agents, several local law enforcement witnesses, two

forensic firearms experts, a forensic psychologist, and multiple other witnesses.

Testimony and evidence regarding cell phone activity, text messages, digital notes,

and maps showing coordinated travel provided a basis for the jury to conclude that

there was a conspiracy between Charis Mapson and her co-defendant sisters to

commit the charged crimes. Accordingly, this claim is due to be denied under either

standard.

        2.    Charis Mapson’s claim that the jury’s findings on Counts 4 and 6 were
              inconsistent




                                          4
     Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 5 of 9




      Charis Mapson argues that there is a conflict between her not guilty verdict

on Count 6 for use of a firearm during a crime of violence, as well as the

Government’s failure to introduce a weapon into evidence, and the jury’s finding

that that she used a dangerous weapon in connection with her stalking convictions in

Counts 4 and 5.

      As an initial matter, the Government was not required to offer the actual

weapon into evidence. Further, there is no conflict warranting an acquittal or new

trial here. Count 6, use of a firearm during a crime of violence, requires the

commission of a crime of violence. In this case, the Indictment charged, in Counts 2

and 3, interstate domestic violence, as the “crime of violence” for purposes of the

18 U.S.C. § 924(c) charge in Count 6. On Counts 2 and 3, the jury found Charis

Mapson not guilty. Consequently, the jury could not then find her guilty on Count

6.

      Under Counts 4 and 5, the jury convicted Charis Mapson of stalking, in

violation of 18 U.S.C. § 2261A(1) and (2). The verdict form, unobjected to by the

parties, included a special interrogatory that was triggered if the jury found Charis

Mapson guilty of stalking under Counts 4 and 5. That question asked the jury to make

a finding of whether she used a “dangerous weapon” during the offense. Those

interrogatories were included for a potential dangerous weapon enhancement under


                                          5
      Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 6 of 9




the guidelines. The jury found that she did in fact use a dangerous weapon in

connection with the stalking offenses.

       An affirmative finding that a dangerous weapon was used in committing one

crime does not preclude a not guilty verdict on another alleged crime involving a

firearm. 1 Further, jury verdicts are “‘insulated from review’ on the ground that they

are inconsistent.” United States v. Mitchell, 146 F.3d 1338, 1344 (11th Cir. 1998).

“[A]s long as the guilty verdict is supported by sufficient evidence, it must stand,

even in the face of an inconsistent verdict on another count.” Id. Accordingly, this

claim is due to be denied.

       3.      Charis Mapson’s claim that no evidence put her at the scene of the
               shooting

       Charis Mapson next argues that there was no evidence placing her at the scene

of the shooting. She is again incorrect. The Government put on evidence of Charis

Mapson’s cell phone tower connections showing a trip from Tulsa, Oklahoma,

beginning on June 17, 2018, with the phone’s arrival in Walker County, Alabama,

before midnight that night. Tower connections further showed the phone’s presence

and contacts with Charis Mapson’s co-defendants on the day of the shooting.



1
        Additionally, the jury could not convict Charis Mapson of violating 18 U.S.C § 924(c) with
stalking as the predicate crime because the United States Supreme Court ruled that § 924(c)’s
residual clause defining “crime of violence” was unconstitutionally vague. See United States v.
Davis, 139 S. Ct. 2319 (2019).

                                                6
     Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 7 of 9




Rebecca Hankinson’s testimony also put that phone in Charis Mapson’s hand after

the shooting as the phone (and Mapson) traveled away from the scene in Alabama.

Accordingly, the evidence contradicts this claim.

      4.     Charis Mapson’s claim that the court should have severed the trials

      Tierzah Mapson presented evidence of a psychological diagnosis of

dependent personality disorder resulting in her reliance on her family for making

decisions. Her counsel argued that point with the presumed goal of convincing the

jury that Tierzah Mapson relied on her family to such a degree that she could not

form the requisite intent to be guilty of the charged crimes. As such, Charis Mapson

argues that the court should have severed her trial from Tierzah Mapson’s due to

their contradictory defenses.

      The permissibility of joint trials is governed by Rule 8 of the Federal Rules of

Criminal Procedure. Rule 8(b) states that two or more defendants may be charged in

the same indictment or information “if they are alleged to have participated in the

same act or transaction, or in the same series of acts or transactions, constituting an

offense or offenses.” Fed. R. Crim. P. 8(b). There is a preference in the federal

system for joint trials of defendants who are indicted together. Zafiro v. United States,

506 U.S. 534, 537 (1993). Joint trials “play a vital role in the criminal justice system.”

Richardson v. Marsh, 481 U.S. 200, 209 (1987). They promote efficiency and “serve


                                            7
     Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 8 of 9




the interests of justice by avoiding the scandal and inequity of inconsistent verdicts.”

Id. at 210.

       However, Rule 14(a) recognizes that joinder may prejudice a defendant and

thus states, “If the joinder of offenses or defendants in an indictment, an

information, or a consolidation for trial appears to prejudice a defendant or the

government, the court may order separate trials of counts, sever the defendants’

trials, or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). When

confronted with a Rule 14(a) motion, district courts should balance prejudice to the

defendants against the interests of judicial economy. United States v. Blankenship,

382 F.3d 1110, 1120 (11th Cir. 2004).

       In Zafiro, the Supreme Court established a two-part test for determining

whether a defendant is entitled to a new trial due to a district court’s refusal to sever

prior to trial or to grant a mistrial once trial has commenced. First, a defendant must

demonstrate that she was prejudiced by a joint trial, as required by Rule 14. 506 U.S.

at 538. However, the Supreme Court clarified that “[m]utually antagonistic defenses

are not prejudicial per se.” Id. Second, the court should grant a severance “only if

there is a serious risk that a joint trial would compromise a specific trial right of one

of the defendants, or prevent the jury from making a reliable judgment about guilt or

innocence.” Id. at 539.


                                            8
      Case 6:19-cr-00433-LSC-SGC Document 164 Filed 09/21/21 Page 9 of 9




       Charis Mapson has not demonstrated that she was prejudiced by the joint trial,

that she had any of her trial-related constitutional rights violated by the joint trial, or

that the jury was unable to make a reliable judgment about her guilt or innocence. See

Blankenship, 382 F.3d at 1127 (rejecting claim that trial court erred in denying motion

to sever trials on basis of contradictory defenses). Accordingly, the claim is denied.

IV.    Conclusion

       For the aforementioned reasons, Charis Mapson’s motion for a judgment

notwithstanding the verdict or for a new trial (doc. 155) is hereby DENIED.

       DONE and ORDERED on September 21, 2021.



                                                _____________________________
                                                        L. Scott Coogler
                                                   United States District Judge
                                                                                      160704




                                            9
